Bates, Judge,
delivered the opinion of the court.
Albert Jackson was formerly the judge of the 15th Judicial Circuit. . Another person has been commissioned as judge of that circuit, who was elected at the general election of judges in November, 1863. Judge Jackson claims that he is still lawfully the judge ; and having presented to the Auditor of Public Accounts an account against the State for one quarter’s salary, and the Auditor having refused to audit and allow the same, he applies to this court for mandamus to the Auditor, commanding him to audit and allow the account.
The application for a mandamus is refused. It is sufficient for the Auditor that another person has been commissioned as judge of the same circuit. The Auditor has no power to inquire whether the commission was properly issued to such other person. That is a matter wholly without the scope of his duties. The law has provided another means for determining the right to an office.
Judges Bay and Dryden concur.